United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joanne M. Prescott, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1841
Issued: June 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 8, 2015 appellant, through counsel, filed a timely appeal from a March 13,
2015 nonmerit decision of the Office of Workers’ Compensation Programs’ (OWCP).1 As more
than 180 days elapsed between the last merit decision dated January 23, 2014 and the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits as her request for reconsideration was untimely filed and failed to
demonstrate clear evidence of error.
1

Appellant filed a timely request for oral argument in this case. By order dated May 6, 2016, the Board exercised
its discretion and denied appellant’s request for oral argument as the Board does not have jurisdiction over the
merits of the case, and oral argument would further delay issuance of a Board decision and not serve a useful
purpose. Order Denying Request for Oral Argument, Docket No. 15-1841 (issued May 6, 2016).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 9, 2003 appellant, then a 48-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) alleging that her asthma and anxiety were aggravated due to
excessive dust exposure while in the performance of duty in May 2002. OWCP accepted the
claim for unspecified asthma with acute exacerbation, unspecified anxiety state, and specified
acute sinusitis. Appellant stopped work intermittently and received medical and wage-loss
compensation. She filed for retirement on May 29, 2003.
Appellant sought treatment for her conditions with Dr. Alan R. Varraux, Board-certified
in internal medicine, and Dr. Anthony E. Douglas, Board-certified in internal medicine. On
January 22, 2013 Dr. Varraux requested OWCP provide authorization for a gym membership
from January 1 through December 31, 2013.
By letter dated February 20, 2013, OWCP advised appellant that the evidence was
insufficient to approve the request for a health club membership. It requested that she provide a
statement from her physician addressing why the membership was necessary and appropriate for
effective treatment of her accepted work-related condition of aggravation of asthma, aggravation
of anxiety, and acute sinusitis. OWCP also provided a series of questions pertaining to health
club memberships. Appellant was afforded 30 days to submit this additional evidence.
In a December 19, 2013 report, Dr. Douglas provided an exercise assessment
recommending stationary recumbent bike no more than 15 minutes for three days a week. He
restricted appellant from outdoor exercise due to asthma and also restricted deep impact exercise
which would cause shortness of breath and anxiety. Dr. Douglas noted that the restrictions were
valid for one year. In a December 19, 2013 authorization request form, he requested OWCP
authorize appellant’s gym membership from January 1 through December 31, 2013.
By decision dated January 23, 2014, OWCP denied appellant’s request for authorization
for a health club membership.
In an August 11, 2014 letter addressed to OWCP, received on August 20, 2014, appellant
stated that she was submitting a medical opinion by pulmonary specialist Dr. Varraux in
accordance with section 8103 explaining why a health club membership was necessary.
Appellant noted her claim number and requested that OWCP review and approve authorization
for her health club membership.
Accompanying appellant’s letter was a June 3, 2014 letter from Dr. Varraux addressed to
OWCP. Dr. Varraux informed OWCP that he was responding to its letters dated February 20,
2013 and January 23, 2014 regarding questions pertaining to membership at a health club and
requested OWCP review and approve the health club membership. He provided an explanation
pertaining to the need for aquatic/aerobic classes with proper equipment resources and further
detailed why it was necessary with respect to appellant’s work-related conditions.
By letter dated January 26, 2015, appellant requested OWCP to review the denial of her
gym membership. She noted that she had previously submitted a letter on August 11, 2014,
accompanied with Dr. Varraux’s June 3, 2014 report, which provided detailed explanation

2

regarding her supervised physical training as it pertained to her injuries. Appellant further stated
that she had also submitted an October 7, 2014 reconsideration request pertaining to the denial of
her request for a health club membership. She submitted a copy of the October 7, 2014
reconsideration request with her January 26, 2015 letter. OWCP received these documents on
February 2, 2015.
By decision dated March 13, 2015, OWCP denied appellant’s reconsideration request as
untimely filed and failing to demonstrate clear evidence of error. It found that there was no
record of the October 7, 2014 reconsideration request until February 2, 2015 which rendered it
untimely for reconsideration of the January 23, 2014 decision.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant’s application for review must be received within one year of the date of that decision.3
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.4
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review demonstrates clear evidence of error on
the part of OWCP in its most recent merit decision. To demonstrate clear evidence of error, a
claimant must submit evidence relevant to the issue decided by OWCP. The evidence must be
positive, precise, and explicit and it must manifest on its face that OWCP committed an error.5
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.6
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to demonstrate clear evidence of error.7 It is not enough merely to show
that the evidence could be construed so as to produce a contrary conclusion.8 This entails a
limited review by OWCP of the evidence previously of record and whether the new evidence

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

6

Annie L. Billingsley, 50 ECAB 210 (1998).

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

3

demonstrates clear error on the part of OWCP.9 The Board makes an independent determination
as to whether a claimant has demonstrated clear evidence of error on the part of OWCP.10
ANALYSIS
In its March 13, 2015 decision, OWCP denied appellant’s request for reconsideration of
the January 23, 2014 decision, finding that it was untimely filed and failed to demonstrate clear
evidence of error. The Board finds, however, that OWCP improperly determined that her
request for reconsideration was untimely filed within the one-year time limitation period set forth
in 20 C.F.R. § 10.607.11
On January 23, 2014 OWCP issued a decision denying authorization for a health club
membership finding that the medical evidence of record failed to establish how it was necessary
in relation to her accepted work-related conditions. Accordingly, appellant had until January 23,
2015 to make a timely request for reconsideration.12 OWCP determined her request for
reconsideration was received on February 2, 2015. The Board finds, however, that appellant had
submitted a request for reconsideration of the January 23, 2014 decision on August 20, 2014 and
submitted evidence and argument in support of her request, within the required one-year time
period.13
The record contains a letter from appellant addressed to OWCP and received on
August 20, 2014 regarding authorization for health club membership. She informed OWCP that
she was submitting a medical opinion by pulmonary specialist Dr. Varraux in accordance with
section 8103 which explained why a health club membership was necessary. Appellant noted
her claim number and requested that OWCP review and approve authorization for her health club
membership. Although this letter received by OWCP on August 20, 2014 does not mention the
word reconsideration, the Board has found that there may be a request for reconsideration in
situations where a letter does not contain the word reconsideration.14 No special form is required
as long as the request is made in writing, identifies the decision and specific issue to be
considered, and is accompanied by relevant and pertinent new evidence not previously
considered.15 The word reconsideration does not need to be stated in the request for it to be

9

Id.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

11

J.L., Docket No. 12-1181 (issued November 1, 2012).

12

OWCP’s procedures were changed effective August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.4 (October 2011). Section 10.607 of the new regulations provide that the
date of the reconsideration request for timeliness purposes was changed from the date the request was mailed to the
date the request was received by OWCP. 20 C.F.R. § 10.607 (2011).
13

Id.

14

Jack D. Johnson, 57 ECAB 593 (2006); Vicente P. Taimanglo, 45 ECAB 504 (1994).

15

Id.

4

considered valid, but sufficient detail should be provided to discern the decision being
contested.16
Appellant also submitted a June 3, 2014 letter from Dr. Varraux who provided a detailed
explanation pertaining to the need for a health club membership as it related to appellant’s workrelated conditions. Moreover, Dr. Varraux’s letter to OWCP identified the February 20, 2013
development letter and January 23, 2014 decision as he noted that he was responding to
questions posed in these documents. Thus, the Board finds that appellant’s August 11, 2014
letter, submitted with Dr. Varraux’s June 3, 2014 letter, constituted a timely request for
reconsideration.17
Thus, appellant filed a request for reconsideration within one year of the January 23,
2014 OWCP decision. The Board finds that OWCP improperly denied her reconsideration
request under the legal standard for untimely requests for reconsideration. OWCP should have
applied the standard reserved for timely reconsideration requests as set forth in 20 C.F.R.
§ 10.606(b)(3).18 Since it erroneously reviewed the evidence submitted in support of appellant’s
reconsideration request under the more stringent clear evidence of error standard, the Board will
remand the case for review of this evidence under the proper standard of review for a timely
reconsideration request.
CONCLUSION
The Board finds that OWCP improperly found that appellant’s request for
reconsideration of OWCP’s January 23, 2014 decision was untimely filed.

16

See M.H., Docket No. 14-1389 (issued October 22, 2014).

17

C.M., Docket No. 11-1988 (issued June 6, 2012).

18

20 C.F.R. § 10.606(b)(3) of OWCP’s regulations provide that an application for reconsideration must be in
writing and set forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.

5

ORDER
IT IS HEREBY ORDERED THAT the March 13, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for action consistent with this
decision.
Issued: June 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

